10

11

12

13

14

15

16

17

18

19

20

21

DD

23

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
VICTORY SPORTS & ENTERTAINMENT, Case No.: 2:19-cv-00826-APG-NJK
LLC,
Order Deeming Order to Show Cause

Plaintiff Satisfied
V.
JOSE PEDRAZA, et al.,

Defendants

 

 

 

 

In light of the plaintiffs response to the order to show cause,
IT IS ORDERED that the order to show cause (ECF No. 7) is deemed satisfied, and I will

not dismiss for lack of subject matter jurisdiction at this time.

De

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

DATED this 3rd day of June, 2019.

 
